Citation Nr: 1511885	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  10-36 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the left shoulder with history of acromioclavicular joint separation.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for disc disease of the cervical spine with congenital stenosis from C2-C7.

3.  Entitlement to service connection for an acquired psychological disability, to include depression and post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Nicole Knoll, Agent



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to June 1983.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision of the RO that, in pertinent part, denied a disability rating in excess of 10 percent for service-connected degenerative joint disease of the left shoulder with history of acromioclavicular joint separation [hereinafter, left shoulder disability]; and found new and material evidence to reopen a claim for service connection for disc disease of the cervical spine with congenital stenosis from C2-C7 [hereinafter, a cervical spine disability], and then denied the claim on its merits.  The Veteran timely appealed.  These are the only issues of the February 2009 rating decision that have been perfected on appeal.

These matters also come to the Board on appeal from a November 2013 decision of the RO that found new and material evidence to reopen the claim for service connection for an acquired psychological disability, and then denied the claim on its merits.  The Veteran timely appealed.

In regard to addressing a previously denied claim for service connection, the Board is required to make its own determination on the question of reopening.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Regarding the claim for service connection for an acquired psychological disability, the RO developed this claim as one requiring new and material evidence.  However, review of the file reveals that the claim was originally denied in October 1996 on the basis that there was no current diagnosis of PTSD or of any neuropsychiatric disability, and no credible evidence of a stressor linked to active service.  Within one year of the October 1996 rating decision, the Veteran again claimed service connection for PTSD.  The RO then denied service connection for PTSD in February 1999 on the basis that the medical evidence submitted did not show treatment for PTSD.  In February 1999, additional evidence in the form of VA hospital records were added to the file, which are in fact new and material evidence referable to the claim for an acquired psychological disability.  Accordingly, the February 1999 rating decision did not become final with respect to the acquired psychological disability claim.  See 38 C.F.R. § 3.156(b) (new and material evidence received prior to the expiration of the appeal period ... will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period). The issue before the Board, therefore, is one of entitlement to service connection, rather than whether new and material evidence has been received.

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that Social Security records reveal that the Veteran has not engaged in substantial gainful activity since May 2009, and that his severe impairments include a disorder of the spine and a substance abuse disorder.  These records also reveal that the Veteran retains residual functional capacity to perform medium work, and that he can push and/or pull occasionally with his upper extremities.  The Veteran has not alleged that his service-connected left shoulder disability prevents him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.

The issue of service connection for an acquired psychological disability, to include depression and PTSD, is addressed in the REMAND portion of the decision below; and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the course of the rating period on appeal, the Veteran's left shoulder disability has been manifested by X-ray evidence of degenerative changes, MRI scans of deformity, and functional loss due to painful motion and weakness; neither flexion nor abduction limited to shoulder level, functional loss with overhead activities, ankylosis, nonunion of the clavicle or scapula of the upper extremity with loose movement, recurrent dislocation, nor incapacitating episodes are demonstrated.

2.  In a decision promulgated in September 2001, the Board declined to reopen the Veteran's claim for service connection for a cervical spine disability.  The Veteran did not appeal this decision.  

3.  Evidence associated with the claims file since the Board's September 2001 denial, when considered by itself or in connection with evidence previously assembled, does not create a reasonable possibility of substantiating the claim for service connection for a cervical spine disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for a left shoulder disability are not met or nearly approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5203 (2014).

2.  The September 2001 Board decision, declining to reopen the Veteran's claim for service connection for a cervical spine disability, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

3.  The evidence received since the September 2001 Board decision is not new and material, and the claim for service connection for a cervical spine disability is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through a July 2009 letter, the RO notified the Veteran of elements of a service connection claim, elements of an increased rating claim, and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claims.  

In the July 2009 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with certain claims decided on appeal, reports of which are of record and are adequate for rating purposes.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained. The Veteran is not entitled to an examination prior to submission of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Increased Rating

Service connection has been established for degenerative joint disease of the left shoulder with history of acromioclavicular joint separation [hereinafter, a left shoulder disability.]  The Veteran's left shoulder disability is rated as 10 percent disabling under Diagnostic Code 5010-5203, pertaining to impairment of clavicle or scapula.  A hyphenated diagnostic code generally reflects a rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27).  For rating purposes, a distinction is made between major (dominant) and minor musculoskeletal groups.  In the instant case, the Veteran is right-handed; hence, his left shoulder is considered his minor upper extremity.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2014).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2014).

Traumatic arthritis will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  A 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  The 10 and 20 percent evaluations based on X-ray evidence may not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Pursuant to Diagnostic Code 5203, a 10 percent rating is warranted for malunion of the clavicle or scapula of the upper extremity (minor or major), or for nonunion of the clavicle or scapula without loose movement. A 20 percent rating is warranted for nonunion of the clavicle or scapula of the upper extremity (minor or major) with loose movement, or for dislocation.

The Board will consider not only the criteria of the currently assigned diagnostic code, but also the criteria of other potentially applicable diagnostic codes.

Alternatively, pursuant to Diagnostic Code 5201, a 20 percent evaluation is warranted for motion of the arm (minor) limited to shoulder level, or limited to midway between the side and shoulder level.  A 30 percent rating is assignable for motion of the arm (minor) limited to within 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The standard ranges of motion for shoulder abduction and forward elevation (flexion) are 180 degrees.  38 C.F.R. § 4.71, Plate I.  Shoulder level is 90 degrees.

Historically, the Veteran had injured his left shoulder when he fell and struck the ground while playing football in active service in November 1982.  X-rays taken at the time revealed that the left clavicle had displaced upward in relation to the acromion.  The assessment was a grade III injury to the left acromioclavicular joint.  Records show that the Veteran used a sling for six weeks, until follow-up X-rays revealed adequate reduction.  In May 1984, the Veteran reported occasional severe pain in the left shoulder while lifting.  X-rays then revealed moderate deformity of the distal end of the clavicle with a bony prominence on the inferior aspect of the bone, and a bony prominence on the inferior aspect of the clavicle in the area of the coracoclavicular ligament.  Subsequent X-rays taken of the left shoulder in December 1994 revealed minimal degenerative changes involving the acromioclavicular joint.

The report of an August 2009 VA examination shows complaints of pain and that the Veteran took medication, which bothered his stomach.  He reported having no surgery and no recurrent dislocations of the left shoulder.  His left shoulder joint motion was described as decreased.  Ranges of motion of the left shoulder were to 180 degrees on flexion; to 180 degrees on abduction; to 75 degrees on external rotation; and to 75 degrees on internal rotation.  Pain was noted throughout the ranges of motion and following repetitive use.  X-rays revealed degenerative changes about the acromioclavicular and coracoclavicular articulations.  The examiner noted that the left joint function resulted in moderate problems when doing chores, shopping, and recreation activities; and it prevented exercise and sports.

VA records show treatment for left shoulder pain in March 2010.  MRI scans conducted of the left shoulder revealed a SLAP (superior labral anterior posterior) tear, as well as mild degenerative arthritis of both the acromioclavicular joint and the glenohumeral joint.  The Veteran then was considering a steroid injection if the shoulder pain worsened.

During a January 2011 VA examination, the Veteran reported taking medications for shoulder pain; and reported applying medicated cream.  He reported having a cortisone injection, which helped for six months, and then the pain returned.  He reported no recent dislocations.  Current joint symptoms included deformity, giving way, instability, pain, stiffness, weakness, and incoordination.  The Veteran also reported severe flare-ups of joint disease, which occurred weekly and lasted for hours.  The Veteran also reported difficulty raising his shoulder during a flare-up.  

Examination of the Veteran's left shoulder joint in January 2011 revealed findings of a bony joint enlargement, tenderness, pain at rest, and guarding of movement.  There was objective evidence of pain with active motion and following repetitive use.   Range of motion of the left shoulder was to 175 degrees on flexion, to 180 degrees on abduction; to 70 degrees on external rotation; and to 70 degrees on internal rotation.   MRI scans taken in January 2011 revealed tears to the anterior/inferior and posterior superior labrum with mild degenerative changes at the glenohumeral and moderate degenerative changes at the infraclavicular joint.  The examiner noted that the left joint function resulted in decreased mobility, problems with lifting and carrying, difficulty reaching, weakness or fatigue, decreased strength of the upper extremity, and pain.  

The Veteran underwent another VA examination in May 2014.  The examiner diagnosed mild degenerative joint disease of the left shoulder, and noted that the Veteran was right-hand dominant.  The Veteran reported no flare-ups that impact the functioning of his left shoulder.  Range of motion of the left shoulder was to 180 degrees on flexion, and to 180 degrees on abduction.  There was no objective evidence of painful motion, and no additional limitation of motion following repetitive use.  There was no localized tenderness or pain on palpation of the left shoulder, and no guarding of movement.  Muscle strength testing was normal.  The examiner found no other pertinent physical findings, and found no functional impact affecting the Veteran's ability to work.

In this case, throughout the appellate period, the evidence shows that the Veteran's motion of the left arm was nearly full; and that he could function at the time of pain with medication.  No incapacitating episodes were reported.  The evidence does not reflect that limited motion of the Veteran's left shoulder meets the criteria for a compensable disability rating under Diagnostic Code 5201 at any time.  The currently assigned 10 percent disability rating already compensates the Veteran for significant functional impairment due to degenerative joint disease of the left shoulder, based on painful motion and flare-ups.  The Veteran also has reported constant pain in the left shoulder, and that such pain limits his movement.  Taking into account his lay assertions, particularly with respect to functional loss resulting from pain and weakness and other symptoms as contemplated by Deluca, the Board concludes that these symptoms meet the criteria for no more than the currently assigned 10 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  The disability has been symptomatic and results in some dysfunction above shoulder level.

The evidence has not shown, however, that the Veteran's motion of the left arm approaches or approximates limitation to shoulder level during any examination.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2014).  Nor is there evidence of ankylosis of the left shoulder or arm, nor incapacitating episodes.  The Veteran can still move his left shoulder and arm, although limited by pain.  Even with consideration of functional factors, the Board finds that the Veteran's left shoulder disability with degenerative joint disease does not meet or approximate the criteria for a disability evaluation in excess of 10 percent under Diagnostic Code 5201 or under Diagnostic Code 5010.

Nor does the evidence show nonunion of the clavicle or scapula of the upper extremity with loose movement or recurrent dislocation at any time, in order to warrant a disability rating in excess of 10 percent under Diagnostic Code 5203 for a left shoulder disability.

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.  

Here, the symptomatology and impairment caused by the Veteran's service-connected left shoulder disability are specifically contemplated by the rating criteria, as shown above.  There are no other ratable symptoms stemming from the disability that are not currently considered in the rating criteria.  Likewise, all of the Veteran's symptoms and manifestations have been considered based on all available rating criteria for the disability.  In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the Board finds that the degree of disability throughout the rating period under consideration is contemplated by the rating schedule; therefore, the assigned rating is adequate. In the absence of exceptional factors associated with the disability (i.e., no frequent hospitalizations, no interference with work), the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  As such, referral for consideration for an extraschedular evaluation is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For the foregoing reasons, a disability evaluation in excess of 10 percent for the Veteran's left shoulder disability is not warranted.

III.  Petition to Reopen Claim for Service Connection

The RO originally denied service connection for a cervical spine disability in May 1995 on the basis that service treatment records did not document an injury to the Veteran's neck as well as the shoulder, at the time he sustained a left acromioclavicular joint separation in 1982; and degenerative arthritis of the cervical spine had not been documented within the first post-service year.  The RO again denied the claim in October 1996.  In July 2001, the RO determined that the May 1995 rating decision had not involved clear and unmistakable error.

A decision promulgated by the Board in September 2001 declined to reopen the Veteran's claim for service connection for a cervical spine disability on the basis that the new treatment records submitted essentially were cumulative or redundant of prior evidence, and did not show a relationship between a current cervical spine disability and active service.  The Veteran did not appeal, and the Board decision is final.  38 U.S.C.A. § 7104. 

A summation of the evidence of record at the time of the last denial of the claim in September 2001 reveals that the Veteran was treated in service for a left acromioclavicular joint separation in November 1982.  At that time the Veteran reported that he had injured his left shoulder when he fell and struck the ground while playing football, and that several others fell on him.  His physical profile reflects a dislocation of left collar bone.  A cervical spine disability neither was documented in active service nor found on VA examination in May 1984.

Department of Correction records first revealed complaints of chronic neck pain in March 1990.  Range of motion of the Veteran's neck at that time was normal, and reflexes in the upper extremities were normal.  X-rays showed straightening of the cervical spine on lateral view, with normal neuroforaminal size and alignment; and 
inter-spurring of one of the lower cervical vertebral bodies.  The assessment was mild cervical spondylosis without cervical radiculopathy.

MRI scans conducted in February 1993 confirmed reversal of the normal cervical lordosis, as well as herniated intervertebral disc at C5-C6 and moderate posterior disc protrusion at C4-C5 levels.  Computed tomography was suggestive of cervical spinal stenosis, which was rather diffused and basically of congenital nature.  In June 1993, the Veteran reported having some pain across his neck and shoulders, and some numbness and tingling in both arms extending into his hands.  His physician opined that the Veteran had a bilateral cervical radiculopathy or a sensory myelopathy.

Following examination in December 1994, a VA examiner noted the possibility that the Veteran's cervical spine disability could be associated to the injury incurred in 1983 with dislocated left shoulder.  The examiner explained that, given the mechanics of the injury with force enough to dislocate the left shoulder in a pile up, the Veteran certainly could have had injury to his cervical spine at that point.  

VA progress notes, dated in August 1997, show that the Veteran reported his neck problem as starting in 1989 when playing softball.  The Veteran indicated that he got a tingling sensation from the lower neck, which stopped at lower disc.  Records show that the Veteran was treated at a VA facility, and was told he had a ruptured disc, C4-C5; and that surgery was not advised.  The Veteran reported taking pain medication and restricting activity.  X-rays revealed moderate and significant degenerative joint disease with discogenic disease at C5-C6.

Based on this evidence, the Board concluded in September 2001 that service treatment records were negative for treatment or diagnosis of a cervical spine disability; and that no competent evidence related any current cervical spine disability with any in-service treatment, event, or complaint.  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The present claim was initiated by the Veteran in December 2006.  Evidence added to the record includes VA treatment records for degenerative arthritis of the cervical spine in 2007, and an assessment of chronic neck pain in 2009.  Records show that the Veteran underwent physical therapy in 2010.  Social Security records also show a disorder of the spine as a primary disability.  Statements of the Veteran in February 2010 reflect that he had been receiving VA treatment for his cervical spine disability for at least fifteen years.  In September 2010, the Veteran contended that the degeneration from his left shoulder had spread to his neck, and that his neck was fractured at the same time that his left shoulder was damaged in active service.  In March 2012, the Veteran's agent suggested that the Veteran's service treatment records "should reflect a training accident" ... "where a fall from a platform was sustained and the Veteran was left unconscious;" and that "subsequent treatment should be documented," as evidence of entitlement to service connection for a cervical spine disability.   In March 2014, the Veteran contended that his unit was playing a game called "King of the Mountain" in November 1982, and that the largest soldier in his platoon struck him with such force that the Veteran hit the ground and lost consciousness.  He reportedly felt excruciating pain in his left shoulder and neck when he regained consciousness, and was unable to move until soldiers from another unit came to assist him.  

In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the Court held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger VA's duty to assist by providing a medical opinion.  The evidence of record has not triggered this duty here.  

None of the additional treatment records shows a relationship between the Veteran's current cervical spine disability and active service.  

The Veteran is not shown to be competent to establish a diagnosis, or to specify the diagnostic criteria of cervical spine disabilities, to include arthritis; or to relate such disabilities to active service or to a service-connected disability.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  He does not meet any of the three exceptions for competent lay evidence as listed under Jandreau. 

Although the newly submitted evidence is new in that it was not previously of record, what is missing to award service connection is evidence that links a current cervical spine disability to an in-service incident, or evidence that links arthritis of the cervical spine to a continuity of symptomatology of neck pain since active service.  The Veteran previously reported neck problems as starting in 1989, which is several years after his discharge from active service.  This evidence is not new.  Moreover, pain alone does not constitute a disability.  The possibility that the Veteran might have hurt his neck at the same time as when he dislocated his shoulder had been considered previously by the RO in the July 2001 decision, where no clear and unmistakable error was found in the original rating decision.  Likewise, the absence of complaints or symptoms of neck pain in active service and for several years post-service weighed against the Board's reopening of the claim in September 2001; it does not raise a reasonable possibility of substantiating the claim.  Because the newly submitted evidence does not include competent evidence relating a current cervical spine disability to any disease or injury in active service, to include the left acromioclavicular joint separation in 1982, it is not material for purposes of reopening the claim.

The Veteran's general statements to the effect that current neck pain is related to service are cumulative of statements made previously, and thus are not new and material.  

Absent evidence of a plausible nexus between a current cervical spine disability and active service, or between a current cervical spine disability and a service-connected disability, the newly received evidence does not raise a reasonable possibility of substantiating the claim.  As new and material evidence has not been received, the claim for service connection for a cervical spine disability is not reopened.


ORDER

A disability evaluation in excess of 10 percent for degenerative joint disease of the left shoulder with history of acromioclavicular joint separation is denied.

New and material evidence has not been received; the claim for service connection for disc disease of the cervical spine with congenital stenosis from C2-C7 is not reopened.


REMAND

Records 

A VA admission report reflects that the Veteran was hospitalized at Hampton VAMC from February 12, 1999, to February 18, 1999, with an admitting diagnosis of suicidal.  These inpatient treatment records have not been associated with the Veteran's claims file (physical or electronic), and they should be.  These records are relevant to the Veteran's claim for service connection for an acquired psychological disability.

In addition, recent VA treatment records should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

Acquired Psychological Disability 

The Veteran attributes his acquired psychological disability, to include depression and PTSD, to a physical assault in service.  He also contends that his acquired psychological disability is secondary to his service-connected degenerative joint disease of the left shoulder with history of acromioclavicular joint separation.  

There is no mention of a physical assault in the official service records; and the Veteran has not indicated that he reported an assault.  Service treatment records do not reflect any findings or complaints of nervous trouble of any sort or of psychological disability.

VA records show that the Veteran was hospitalized in 1997 for substance abuse.  At that time he was trying to learn how to live a quality life with a disabling medical problem.  He reported that his chronic medical problem (disk and broken shoulder) interfered with his life, and reported that he took prescribed medication on a regular basis.  The Axis I diagnosis was cocaine dependence.

VA records show that the Veteran again was hospitalized in 1999 with an admitting diagnosis of suicidal.  Records dated in February 2007 show multiple psychiatric admissions following the Veteran's release from incarceration; at that time, the primary diagnosis was depressive disorder, not otherwise specified.  The Veteran continued to undergo VA psychiatric treatment in May 2009.  He was again hospitalized in November 2009; Axis I diagnoses included bipolar disorder, depressive disorder, substance dependence, and substance abuse mood disorder.

Social Security records show that the Veteran's severe impairments include a disorder of the spine and a substance abuse disorder.

In January 2010, the Veteran indicated that he had sustained injuries during a "vicious attack" ordered by the first sergeant and commanding officer of his unit in Fort Bragg, North Carolina.  

In March 2014, the Veteran reported that his unit was playing a game called "King of the Mountain" in November 1982, and that the largest soldier in his platoon struck him with such force that the Veteran hit the ground and lost consciousness.  When he regained consciousness, his entire unit was gone and the Veteran was left in the middle of a field.  He reported feeling excruciating pain in his left shoulder and neck, and was unable to move.  He hollered until some soldiers from another unit came to assist him.  The Veteran also reported that he received mental health treatment in active service following this incident, and for substance abuse because he could not cope with what happened to him due to both the physical and mental pain he suffered.  

The report of an April 2014 VA examination reflects that the Veteran reported being involved in a fight or an assault, where multiple soldiers attempted to assist him from a much larger soldier who was about to beat him.  The fight was broken up, but only after all the soldiers "piled-on" the Veteran, who was at the bottom of the pile.  The Veteran believed he would be crushed.  The April 2014 examiner found that the Veteran did not meet the full criteria for PTSD.  A diagnosis of major depressive disorder, recurrent, moderate, was rendered.

In an October 2014 addendum, the April 2014 examiner opined that the Veteran had been evaluated and treated for pain in his neck and back; and that the Veteran reported that his pain and functional limitations caused his depressed mood and further reduced his functioning.

On remand, the Veteran should undergo a VA psychiatric examination to address the etiology of any acquired psychological disability and to address the question of whether, based on behavior documented in the claims folder, the Veteran did endure the stressors described (see March 2014 statement by the Veteran). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's inpatient treatment records for hospitalization at Hampton VAMC from February 12, 1999, to February 18, 1999; and associate them with the Veteran's claims file (physical or electronic). 

If, after making reasonable efforts to obtain records identified by the Veteran; and if the RO or AMC is unable to secure such records, the RO or AMC must notify the Veteran and (a) identify the specific records the RO or AMC is unable to obtain; (b) briefly explain the efforts that the RO or AMC made to obtain those records; (c) describe any further action to be taken by the RO or AMC with respect to the claims; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2. Obtain the Veteran's outstanding VA treatment records pertaining to an acquired psychological disability, to include depression and PTSD, dated from January 2015; and associate them with the Veteran's claims file (physical or electronic).

3.  Schedule the Veteran for a VA psychiatric examination.  With regard to the claimed physical assault, the examiner should indicate whether any behavioral changes that occurred at or close in time to the alleged stressor incident indicates the occurrence of the alleged in-service stressor.  The claims folder (physical or electronic) and a copy of this remand must be available to the examiner prior to the examination.  

The examiner should determine the diagnoses of any currently manifested psychiatric or psychological disability.  The diagnosis(es) must be based on examination findings, all available medical records, and any special testing deemed appropriate.  A multiaxial evaluation based on the current Diagnostic and Statistical Manual for Mental Disorders diagnostic criteria is required.  If a diagnosis of PTSD is deemed appropriate, the examiner should specify (1) whether the alleged stressor was sufficient to produce PTSD; and (2) whether it is at least as likely as not (a probability of 50 percent or greater) that there is a link between the current symptomatology and the in-service stressor found sufficient to produce PTSD by the examiner.  

In addition, the examiner should address whether any diagnosed psychiatric or psychological disability other than PTSD is at least as likely as not related to service-to specifically include reports of a physical assault in November 1992, as reported by the Veteran.  In so doing, the examiner should attempt to reconcile the multiple psychiatric diagnoses and/or assessments of record, including major depressive disorder and bipolar disorder.  See, e.g., VA treatment records and SSA records.  If other causes are more likely, those should be noted.   Specifically, the examiner should opine as to whether it is at least as likely as not that any current psychiatric or psychological disability is a result of the Veteran's own willful misconduct or abuse of alcohol or drugs.  The examiner should provide a rationale for the opinions expressed.

The examiner should also opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected degenerative joint disease of the left shoulder with history of acromioclavicular joint separation caused an acquired psychiatric or psychological disability.  

The examiner should also opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected degenerative joint disease of the left shoulder with history of acromioclavicular joint separation aggravated (i.e., worsened), the Veteran's acquired psychiatric or psychological disability beyond the natural progress of the disease. 

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's acquired psychiatric or psychological disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected degenerative joint disease of the left shoulder with history of acromioclavicular joint separation.

Note that the lack of mental health treatment in service does not diminish the credibility of the Veteran's statements that he experienced "physical and mental pain" in service.  The examiner's attention is directed to the Veteran's March 2014 statement, the April 2014 VA examination, the October 2014 VA addendum.  

The examiner is asked to explain the reasons behind any opinions offered.  The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

The Veteran's claims file, to include a complete copy of this REMAND, and any pertinent records contained in any electronic claims file, must be made available to the examiner designated to examine the Veteran, and the examination report should note review of the file.  

4.  After ensuring that the requested actions are completed, readjudicate the claims on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


